January 28, 2015 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Horizon Funds (the "Trust") File No. 33-56443 Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933, this letter serves as certification that the Statement of Additional Information with respect to the above-referenced Trust does not differ from that filed in the most recent post-effective amendment, which was filed electronically. Sincerely, Christyn L. Rossman Associate Counsel The Vanguard Group, Inc.
